Exhibit 10.69
FORM OF OEM SUPPLY AND PURCHASE AGREEMENT
          This OEM Supply and Purchase Agreement (“Agreement”) is made as of
January 1, 2008 (the “Effective Date”) by and between Nihon Kohden Corporation
with offices at 31-4 Nishiochiai 1-chome, Shinjuku-ku, Tokyo 161-8560 Japan
(hereinafter referred to as “NK”), and Cardiac Science Corporation, formerly
known as Cardiac Science Inc., with offices at 3303 Monte Villa Parkway,
Bothell, Washington, USA 98021 (hereinafter referred to as “CSC”) (NK and CSC
each being a “Party”, and collectively the “Parties”).
RECITALS
          CSC is a manufacturer of various medical devices including, without
limitation, an automated external defibrillator known as the AED 9231 (the “AED
9231”) and Replacement Electrodes referred to collectively as “Products” as
defined in Appendix 1 below which, among other things, externally defibrillate a
human heart.
          NK develops, manufactures, distributes and sells various medical
devices and systems including patient monitoring systems and defibrillators.
          NK and CSC previously entered into an OEM Supply and Purchase
Agreement, dated March 1, 2002, as amended by Amendment No. 1 dated March 16,
2005 (the “Prior Agreement”) for the purchase and sale of Products. The term of
the Prior Agreement expires on December 31, 2007. NK desires to continue to
purchase from CSC, and CSC desires to continue to sell to NK AED 9231s and
Replacement Electrodes made by CSC for resale under one or more of NK’s
trademarks or brand names. CSC Products sold under the NK trademark or brand
name will be sold exclusively by NK.
          NOW THEREFORE, in consideration of the mutual promises and covenants
hereinafter contained, and other consideration the receipt and sufficiency of
which is hereby acknowledged, it is hereby agreed between the parties as
follows:
TERMS AND CONDITIONS
1. GRANT OF RIGHTS
          1.1 License. Subject to the terms of this Agreement, CSC grants to NK
the non-assignable and non-transferable right and license to:
               (a) Resell and sub-license the NK-branded AED 9231s to end-users
or to other third parties for sale;
               (b) Resell and sub-license the Replacement Electrodes to
end-users or to other third parties for sale and sub-license to end-users for
use only with AED 9231s;
 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



          (c) Use CSC Marks in connection with the marketing, resale and
sublicensing of Products, pursuant to CSC’s prior written approval, such
approval not to be unreasonably withheld; and
          (d) Resell and sub-license the Products as provided herein under NK’s
own Marks and using NK’s own labeling and packaging; provided, however, that NK
maintains all CSC Marks and other proprietary notices contained on the Products.
     1.2 Exclusive Appointment. CSC appoints NK as it exclusive distributor to
market, sell and distribute the AED 9231 to end user customers in Japan during
the Term. Throughout the Term, NK shall use its best efforts to market, sell and
distribute AED 9231 in Japan. NK may supplement, but not replace, its marketing,
sales and distribution of AED 9231s in Japan with the marketing, sales and
distribution of AED 1200s that contain circuit boards purchased from CSC under
the OEM Supply and Purchase Agreement dated March 31, 2005 or any successor
agreement (the “Parts Agreement”). For the avoidance of doubt, the AED 1200 is
referred to in the Parts Agreement as the AED 1x.
     1.3 Enforcement. NK shall enforce its obligations under this Agreement with
respect to sublicenses granted by NK pursuant to this Agreement and, upon the
request of CSC, shall enforce, at NK’s cost, the rights of CSC with respect to
any such sublicense and shall cooperate with CSC, at NK’s cost, in any action by
CSC to enforce its rights with respect to any such sublicense, including by
providing to CSC all information and assistance that CSC considers reasonably
useful to pursue such action. NK’s sale, distribution or other transfer of
Products to a distributor or a third party for resale to an End-User shall not
prevent CSC from enforcing its rights pursuant to this section.
     1.4 Reservation of Rights. Except as expressly provided herein, CSC does
not grant to NK any license or Intellectual Property Rights, whether by
implication, estoppel or otherwise in and to the Products, CSC Marks and CSC
Confidential Information. NK shall not: (a) reverse engineer, decompile, or
otherwise tamper with the Products; (b) permit any third party including
distributors or end user customers to do any of the foregoing.
2. SCOPE OF THE OEM SUPPLY AND PURCHASE AGREEMENT
     2.1 For the term of this Agreement, on the terms and conditions provided
herein, CSC agrees to sell and NK agrees to purchase the Products more closely
specified in Appendix 1 hereto in such quantities as NK orders from time to time
pursuant to Section 3.
     2.2 CSC shall supply to NK Products that conform to the technical
specifications defined in Appendix 3 hereto and in accordance with the warranty
in Section 9.1.
     2.3 Parties shall cooperate and provide to each other in a timely fashion
all information necessary to facilitate the OEM version of the AED 9231s.
 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 2 -



--------------------------------------------------------------------------------



 



     2.4 NK agrees to pay CSC for any and all non-recurring engineering (“NRE”)
costs and other expenses associated with any modifications to the Products
requested by NK including the NK color and labeling under one or more of NK’s
trademarks or brand names and any modifications to the casing, internal
electronics, software or interfaces of the AED 9231. The Parties will agree in
advance as to the nature and the amount of the NRE costs and expenses associated
with the aforementioned modifications.
     2.5 All artwork, packages and labels (if any) prepared by CSC in connection
with the NK name shall be sent to NK for approval.
     2.6 For convenient reference, certain of the capitalized terms used in this
Agreement is defined in Appendix 4.
     2.7 During the Term, NK shall not, directly or indirectly (e.g., through
any Affiliate or distributor), promote, market, sell or distribute any product
that directly competes with the AED 9231. However, for purposes of this
Section 2.7 any automated external defibrillator with a lower specification than
AED 9231, including but not limited to an AED 1200 that contains circuit boards
purchased from CSC under the Parts Agreement and any automated external
defibrillator equivalent or similar to the AED 1200, shall not be considered to
be a product that competes with the AED 9231.
     2.8 NK shall not, directly or indirectly (e.g., through any Affiliate or
distributor), promote, market, sell or distribute any AED 9231 or AED 1200 in
North America.
3. TERM AND TERMINATION
     3.1 Duration. This Agreement becomes effective as of the Effective Date and
continues in full force and effect, unless sooner terminated as set forth below,
until [*] (the “Term”).
     3.2 Termination. Either Party may terminate this Agreement by giving the
other Party written notice of termination at least one (1) year prior to the
effective date of such termination. Either party (the “terminating party”) may
immediately terminate this Agreement upon notice to the other in the event that
the other party: (a) breaches any material term of this Agreement, including the
obligation to pay amounts due under this Agreement and such breach is not cured
within thirty (30) days after notice from the terminating party; or
(b) immediately upon written notice to the other party in the event that
proceedings in bankruptcy or insolvency are instituted by or against the other
party, or a receiver is appointed, or if any substantial part of the assets of
the other party is the object of attachment, sequestration or other type of
comparable proceeding, and such proceeding is not vacated or terminated within
thirty (30) days after its commencement or institution
     3.3 Effect of Expiration or Termination. Upon any expiration or termination
of this Agreement, the following provisions apply:
 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 3 -



--------------------------------------------------------------------------------



 



          (a) NK will promptly remit to CSC all money due as of the date of
expiration or termination; and if CSC terminates this Agreement pursuant to
Section 3.2(a), then NK shall reimburse CSC for its actual costs of raw
materials and components used to manufacture the Products which CSC has procured
in order to supply the Products anticipated by this Agreement, and all
work-in-process related to such Products; provided, however, that (i)NK shall
only be required to reimburse CSC for such volume of raw materials, components
and work-in-process that CSC reasonably determines is unable to utilize for any
reasonable period in products other than the Products; and (ii) the amount of
any such reimbursement shall be reduced by any refunds that CSC is able to
obtain upon making reasonable efforts to return such raw materials and
components to the vendors thereof. In the event of termination of this Agreement
NK may sell and sublicense the Products existing in its inventory at expiration
or termination.
          (b) For a period of up to nine (9) months after the expiration or
termination of this Agreement, NK may continue to sell Products existing in its
inventory at expiration or termination.
          (c) Except in connection with sales under (b) above, NK shall have no
further right to use CSC’s Marks and shall return all promotional materials that
contain CSC Marks to CSC.
          (d) NK promptly shall return to CSC all CSC Confidential Information
in NK’s possession. NK shall be entitled to retain, however, copies any data and
information that NK may be obligated to retain for Quality Control and warranty
purposes and/or the requirements of any government agency or applicable law.
          (e) NK shall have a right to keep providing support for the Product to
end user customers after expiration or termination of this Agreement. For that
purpose, CSC shall continue to supply Replacement Electrodes and all other
necessary parts and accessories to NK at its standard published dealer prices
under such terms that are mutually agreeable to the parties, and NK may sell
such Replacement Electrodes, parts and accessories to such customers.
          (f) In the event of any termination of this Agreement by NK pursuant
to the first sentence of Section 3.2, then, upon CSC’s request, NK shall
cooperate and assist CSC to obtain JMHW and any other regulatory approval
required for CSC to directly or indirectly (e.g., through another distributor)
promote, market, sell and distribute Products in the Territory after the end of
the Term. Such cooperation and assistance may include, without limitation, the
transfer of any such approvals held by NK to CSC or its designee.
          (g) Neither party shall by reason of the termination or expiration of
this Agreement in accordance with its terms be liable to the other for
compensation, reimbursement or damages on account of lost prospective profits or
anticipated sales, or on account of expenditures, investments, leaves or
commitments by the other or on any other account.
 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 4 -



--------------------------------------------------------------------------------



 



4. NK OBLIGATIONS
     4.1 Applicable Laws.
          (a) NK shall comply with all applicable laws, rules and regulations in
all of its activities relating to this Agreement including the U.S. export laws,
and to the marketing, sale, lease, license, promotion, distribution, export,
import and transfer of the Products, including without limitation, obtaining any
and all registrations and licenses required for the operation of NK’s business
and the marketing, sale, lease, license, promotion, distribution, export, import
and transfer the Products.
          (b) NK shall be solely responsible for and agrees to provide, in
connection with the sale, offer to sell, license, lease, import, export,
transfer or distribution of Products, such labeling, manuals, or other
information as may be required by applicable laws, including but not limited to
instructions, warning and preventions.
          (c) NK shall maintain in effect, pursuant to applicable laws including
but not limited to 21CFR 821 of the U.S. Code of Federal Regulations, a system
of tracking each of the Products, and shall provide such information to CSC.
Such a system shall, at a minimum enable CSC to promptly:
     (i) identify each Product to its final and/or current location.
     (ii) if appropriate to recall, remedy, repair or modify any or all of the
Products, and/or notify the owners or possessors thereof, in the event of a
recall affecting the Products;
     4.2 Documentation and Models. NK shall provide CSC with one copy of the
operations manuals for each AED 9231 model sold under NK’s trade name. When a
manual is revised, a copy of the revised manual will be provided within 30 days
after the revised manual is first issued.
     4.3 Responsibility. NK shall be jointly and severally liable to CSC for the
actions and omissions of its officers, employees, agents, directors,
representatives, distributors, sub-dealers, End-Users and other sublicenses with
respect to performance under any license or sub-license granted or authorized
hereunder or related to the subject matter thereof.
5. CSC OBLIGATIONS
     5.1 Supply. CSC shall provide Products to NK pursuant to the terms and
conditions specified herein. Notwithstanding the foregoing, CSC shall be
relieved of the obligation to supply such Products in the event that any of the
following circumstances occurs: (i) a third party claims that any of the
Products infringes or misappropriates its intellectual property; and
 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 5 -



--------------------------------------------------------------------------------



 



(ii) any product recall involving any of the Products. CSC shall not be required
to provide any direct support to End-users unless mutually agreed upon by CSC
and NK in writing.
     5.2 Modifications. NK may request modifications to the Products, which
would result in a deviation from the description of the Products in the
Technical Specifications which is specified in Appendix 3; provided such a
request is made at least ninety (90) days prior to the desired effective date of
such modification. The parties shall negotiate in good faith any such requested
modification, including any related amendments to this Agreement to provide for
reimbursement for any non-recurring costs that CSC will incur to effect such
modifications and any adjustments to the prices hereunder to reflect any
increased costs of manufacturing the Products as a result of such modification.
If the parties are unable to agree upon such requested modification and related
amendments to this Agreement within such ninety (90) day period, this Agreement
and the Document shall continue in effect without change;
     5.3 Training. CSC shall provide training on the Products for certain NK’s
sales personnel, engineers or its clinical specialists. CSC’s training on the
Products will be provided as reasonably agreed upon by the parties.
     5.4 CSC Product Changes. CSC shall inform NK about any material changes of
specification or any other material changes to the Products at least 180 days
prior to their implementation. If the proposed modification might affect the
performance, quality or functioning of the Products or the approvals,
permissions, consents or licenses applicable to them, CSC shall not modify the
Products unless NK has given its consent to the modification in writing. If NK
gives its consent to the proposed modification, the modified Products shall
replace the prior version of the Products and the terms and conditions of this
Agreement shall continue to apply. If the modified Products are not acceptable
to NK, CSC shall, if feasible, continue to deliver to NK unmodified Products.
Concerning the Replacement Electrodes, if the modification relates to a change
in the gel material, CSC shall provide NK with the modification notice and
biocompatibility data at least 180 days prior to the proposed date of shipment
of the modified Replacement Electrodes.
     5.5 Out of warranty service. With respect to out-of-warranty product
returns, CSC shall agree to repair the out of warranty Product for a period of
at least seven (7) years from the date of delivery by CSC of the Product. NK
shall contact CSC and inform CSC of the relevant information and request a
returned goods authorization and upon approval by CSC, CSC shall give a return
authorization number within two (2) days from receiving the request from NK. As
promptly as possible, but not later than ten (10) working days after CSC’s
receipt of the out of warranty Products, CSC shall to the extent possible repair
the out of warranty Product. CSC shall provide a report together with any
product being returned. Each Party shall bear its own shipping costs. The risk
of loss or damage to the product shall pass to the other party upon delivery to
the other party’s carrier. CSC shall apply its standard service rate to such out
of warranty repairs, unless cost of repair is estimated to exceed $200. In such
cases, NK shall have
 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 6 -



--------------------------------------------------------------------------------



 



the right to approve in advance the nature and the amount of the repair costs
and expenses associated with the out of warranty Product requiring repairs.
     5.6 Product Discontinuation. If CSC plans to discontinue manufacturing of
any of the Product from its product line, it shall notify NK about the intended
removal in writing at least 240 days in advance. CSC will make its best
commercial effort to provide substitute product if Product, as defined in
Appendix 1, is discontinued.
     5.7 Spare Parts. CSC will make best effort to make compatible spare parts
available on reasonable commercial terms for a period of at least [*] from the
delivery by CSC of the Product in question. NK understands that there may be no
spare parts for the Products other than the Products themselves or their
replacements. Accordingly, in such cases where spare parts are reasonably
required for necessary repair of such Products, CSC shall replace the Product in
question with replacements that are reasonably acceptable to NK and on
reasonable commercial terms.
     5.8 Applicable Laws and Regulations.
          (a) CSC shall manufacture the Products in compliance with FDA, ISO
9001, the MDD (the Counsel Directive 93/42/EEC concerning medical devices
promulgated by the Counsel of the European Communities as amended) and all other
applicable laws and regulations.
          (b) CSC shall assist and cooperate with NK’s efforts, to the extent
reasonably necessary, in obtaining any regulatory approvals necessary for the
use of the Products. In this case of JMHW, the parties shall cooperate with each
other to attain necessary approvals.
     5.9 CSC Notification. Notification of quality control and assurance from
CSC to NK shall be as set forth in Appendix 5. CSC will indemnify and hold NK
harmless from and against any and all direct damages sustained as the result of
CSC’s failure to provide timely notice of Product failure or defect as detailed
in the Appendix 5.
6. ORDERS
     Unless expressly otherwise agreed, all sales under this Agreement shall be
between CSC as seller and NK as purchaser.
     6.1 NK shall submit to CSC periodic forecasts every month of its
anticipated requirement of the Products for the subsequent five (5) month
period. The purchase forecasts are not binding on NK. The forecasts shall be
provided in good faith. CSC shall notify NK of any inability as a result of
causes beyond CSC’s control (i.e. Force Majeure) to supply according to NK’s
forecasts no later than four (4) weeks prior to the forecast date of shipment
and in such case shall inform NK of the maximum amount it is able to supply and
its shipment schedule.
 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 7 -



--------------------------------------------------------------------------------



 



     6.2 NK shall order Products from CSC by issuing written purchase orders.
Purchase orders for AED 9231s shall be issued at least sixty (60) days in
advance of the requested shipment date. Purchase orders for Electrodes shall be
issued at least thirty (30) days in advance of the requested shipment date.
     6.3 Unless otherwise agreed between the Parties, NK may reschedule in
writing, delivery of any Product on purchase orders with CSC within the
following guidelines:

      Days from Scheduled Shipment Date:   Allowed Changes
AED 9231s [*] days
  No changes
 
   
AED 9231s –[*] days
  [*] percent (plus or minus)
 
   
AED 9231s –[*] days
  [*] percent (plus or minus)

      Days from Scheduled Shipment Date   Allowed Changes
Electrodes [*] days
  No changes
 
   
Electrodes [*] days
  [*] percent (plus or minus)
 
   
Electrodes [*] days
  [*] percent (plus or minus)

     6.4 Every purchase order given by NK will be deemed to be a separate
purchase contract under the terms of this Agreement. Cardiac Science may at its
sole discretion refuse to accept or may cancel any outstanding purchase order in
the event that any of the following circumstances occurs: (i) CSC determines or
a third party claims that any of the Products infringes or misappropriates its
intellectual property; and (ii) any product recall or similar corrective action
involving any of the Products which is required to be reported under the FDA’s
Medical Device Reporting requirements such as 21 CFF Part 803.
7. DELIVERIES
     7.1 Delivery and Shipping. Unless expressly otherwise agreed in writing,
all orders shall be delivered by CSC EXW CSC’s manufacturing plant in Deerfield,
WI or another location of CSC’s choosing, interpreted in accordance with
INCOTERMS (2000 Edition). CSC shall use its commercially reasonable efforts to
ship the Products with test reports in time for them to arrive by delivery dates
agreed upon in compliance with the ordering procedure described herein. CSC
shall notify NK of any anticipated delivery problems in advance, but CSC shall
not be responsible for any loss or liability suffered by NK as a result of delay
in delivery or replacement of any order. NK agrees, however, that for shipments
destined to locations outside the U.S.,
 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 8 -



--------------------------------------------------------------------------------



 



where transit time is expected to take more than one week, the minimum lead time
for orders may be appropriately increased by CSC to reasonably account for such
additional transit time. Title and risk of loss to Products purchased under this
Agreement shall pass to NK upon delivery thereof to the carrier.
     7.2 Packaging. Unless NK specifies otherwise, deliveries of the Products
shall be made in CSC’s standard delivery containers, which are reasonably
designed to avoid damage during delivery and inventory phases. Delivery shall be
made to such address as NK specifies in a purchase order. NK shall pay
reasonable costs of any special packaging that it requires.
     7.3 Taxes. Except as expressly stated otherwise, prices set forth herein do
not include any existing or future taxes, tariffs, fees, duties, assessments or
other charges (other than income taxes assessed on CSC) that may be applicable
to the Products supplied to NK pursuant to this Agreement. If such additional
sums are required to be withheld, collected, or paid, then CSC shall add them to
the price payable by NK.
     7.4 Acceptance and Non-Conforming Products. All sales of Products to NK
shall be deemed accepted upon shipment by CSC and title to the Products shall
pass to NK upon delivery to NK’s carrier. NK shall inspect Products promptly
upon receipt at the shipping destination in accordance with incoming inspection
criteria mutually agreed upon by the Parties to determine if any Products are
non-conforming. Upon reasonable request, CSC shall provide reasonable assistance
to NK in order to determine whether any of the Products are non-conforming.
Non-conforming Products may be returned freight prepaid to CSC after receipt of
a return authorization number from CSC. CSC shall issue a return authorization
number within two (2) days from receiving information from NK. No returns will
be accepted without a return authorization number. As promptly as possible, but
not later than ten (10) working days after CSC’s receipt of properly rejected
goods, CSC shall, at its option and expense, either repair or replace
non-conforming Products. CSC shall provide a repair/replacement report together
with any product being returned. Title and risk of loss or damage to the
products shall pass to the other party upon delivery to the other party’s
carrier. CSC will prepay transportation charges back to NK and shall reimburse
NK for any costs of transportation incurred by NK in connection with the return
to CSC of properly rejected goods. Other than as permitted in this Section or
under the terms of the warranty stated herein, goods may not be returned to CSC.
     7.5 Failure to Pay Duties. NK shall bear all applicable taxes (such as
sales, use or similar taxes); all customs, duties, and similar charges; and all
personal property taxes assessable on Products after delivery to the carrier at
CSC’s plant. In the event of NK’s failure to pay any amounts due CSC within the
time herein provided, CSC may, in addition to other remedies available to it,
cease acceptance and /or delivery of orders for Products from NK until such time
as NK’s payments are current and may thereafter condition acceptance and
delivery of future orders on such other or additional payment terms as it shall,
in its discretion, determine.
 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 9 -



--------------------------------------------------------------------------------



 



     7.6 Inspection. NK may, by itself or through its appointed representative,
during regular business hours and following reasonable notice to CSC, inspect
CSC’s physical facilities and CSC’s quality control procedures in order to
assure compliance with the specifications, quality requirements and other
applicable standards. In the event that NK determines that the quality
procedures applied by CSC are insufficient as to ensure consistent acceptable
quality, NK shall specifically inform CSC thereof and of its recommended
corrective measures to be undertaken by CSC. CSC agrees to evaluate such
recommendation in good faith. CSC agrees to take all appropriate measures in
order to ensure compliance of its sub-suppliers with the foregoing. Any
circumstance which might lead to modification or cancellation of CSC’s ISO
quality system certificate(s) or status as an FDA registered manufacturer in
good standing, shall be immediately informed to NK in writing.
8. PRICES AND TERMS OF PAYMENT
     8.1 Prices. The prices for the Products shall be as set forth in Appendix 2
and, unless expressly otherwise agreed by the Parties, CSC shall sell and NK
shall purchase the Products during the Term from the Effective Date to [*] at
those prices. Prices after [*] shall be based upon mutual agreement of the
parties and minimum quantity targets by NK. The Parties shall consult and
cooperate to agree upon the prices and minimum quantity targets for each Product
to be purchased by NK under this Agreement during any NK fiscal year (i.e.
April 1 to the following March 31) commencing after [*] no later than [*] of the
prior year.
     8.2 Credit. Any credit terms set forth for NK hereunder shall be subject to
the condition that open account credit is established and maintained to CSC’s
satisfaction and that shipment of any delivery will not cause NK to exceed such
credit limit as CSC may from time to time establish. Unless expressly otherwise
agreed in writing, payment for all Products shall be made by NK in US dollars by
wire transfer within thirty (30) days from the date of arrival of the Products
at NK’s premises or such other destination as may have been specified in the
purchase order. In addition to all of the other rights and remedies to which CSC
shall be entitled, CSC shall be entitled to interest on overdue payments at the
rate of twelve (12) per cent per annum or highest rate permitted by the
applicable law, whichever is lower. In the event of NK’s failure to pay any
amounts due CSC within the time herein provided, CSC may, in addition to other
remedies available to it, cease acceptance and/or delivery of orders for
Products from NK until such time as NK’s payments are current.
9. CSC REPRESENTATIONS AND WARRANTIES
     9.1 General. CSC’s warranty obligations for the Products supplied by CSC
shall be set forth in subsection (a) — (e) below:
          (a) CSC represents and warrants that the Products supplied by CSC
shall be in accordance with the specifications and quality requirements
specified in this Agreement and free from defects or faults in design
workmanship and materials for a period of five (5) years after
 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 10 -



--------------------------------------------------------------------------------



 



delivery by CSC of each Product to NK. Batteries shall be supplied in accordance
with the specifications and quality requirements specified in this Agreement and
shall be warranted for a period of two (2) years after delivery by CSC to NK;
          (b) Products as provided by CSC, and as of the Effective Date, are in
compliance with all applicable requirements of U.S. and Japanese law or
regulation. As stated in Section 13.3 herein, CSC will make its best effort to
be in compliance with applicable regulatory requirements of other foreign
countries in which the Products may be marketed;
          (c) CSC shall maintain quality control procedures in compliance with
the requirements of the following quality systems ISO 13485:2003, US GMP 21 CFR
820 (“the US GMP”) and the Council Directive 93/42/EEC concerning medical
devices promulgated by the Council of the European Communities as amended (“the
MDD”). If requested by NK, CSC shall provide NK with appropriate documents
evidencing that the Products comply with the essential requirements of the MDD
and US GMP product standards. CSC grants NK the right, by itself or through its
appointed representative, during regular business hours and following reasonable
notice to CSC, to inspect CSC’s physical facilities and CSC’s quality control
procedures in order to assure compliance with the specifications, quality
requirements and other applicable standards as required by JMHW ordinances. In
the event that NK determines that the quality procedures applied by CSC are
insufficient as to ensure consistent acceptable quality, NK shall specifically
inform CSC thereof and of the reasonable corrective measures recommended to be
undertaken by CSC. CSC agrees to consider in good faith any such recommended
corrective measures without delay. CSC agrees to take all appropriate measures
in order to ensure compliance of its sub-suppliers with the foregoing;
          (d) CSC has good and marketable title, and the right to license or
sell the Products free and clear of all liens, security interests and
encumbrances;
          (e) CSC has the legal capacity to execute this Agreement and to
perform its obligations hereunder; and execution and delivery of this Agreement
by CSC and performance of its obligations hereunder shall not violate any
applicable U.S. laws.
     9.2 Remedies. (a) If CSC breaches any of its warranties described in
Section 9.1, CSC will, in its sole discretion, either: (i) repair or replace the
Product under the applicable warranty, or (ii) refund any fees already paid for
the non-conforming goods. If CSC decides to repair or replace a Product, NK
shall contact CSC and inform CSC of the relevant information and request a
returned goods authorization. If CSC gives a returned goods authorization, CSC
will bear shipping costs in transit in both directions; provided, however, CSC
will only bear CSC’s shipping costs to CSC if NK ships via a carrier designated
by NK and directs the carrier bill to CSC. Title and risk of loss or damage to
the Product shall pass to the other party upon delivery to the other party’s
carrier. CSC shall ship the repaired or replacement Product to NK with
repair/replacement report as promptly as possible, but not later than ten
(10) working days after CSC’s receipt of the non-confirming Products.
 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 11 -



--------------------------------------------------------------------------------



 



     9.3 Limitations.
          (a) THE EXPRESS WARRANTY PROVIDED IN THIS ARTICLE 9 IS THE SOLE AND
EXCLUSIVE WARRANTY GIVEN BY CSC WITH RESPECT TO THE PRODUCTS, AND CSC GIVES AND
MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, OTHER
THAN THE FOREGOING. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, NO IMPLIED
WARRANTY OF MERCHANTABILITY, NO IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE, AND NO IMPLIED WARRANTY ARISING BY USAGE OF TRADE, COURSE OF DEALING OR
COURSE OF PERFORMANCE IS GIVEN OR MADE BY CSC OR SHALL ARISE BY OR IN CONNECTION
WITH ANY SALE OR PROVISION OF THE PRODUCTS BY CSC OR NK’S USE OR SALE OF THE
PRODUCTS OR NK’s AND CSC’s CONDUCT IN RELATION THERETO OR TO EACH OTHER. NO
REPRESENTATIVE OF CSC IS AUTHORIZED TO GIVE OR MAKE ANY OTHER REPRESENTATION OR
WARRANTY OR TO MODIFY THE FOREGOING WARRANTY IN ANY WAY. THE REMEDIES SET FORTH
IN SUCH EXPRESS WARRANTY ARE THE ONLY REMEDIES AVAILABLE TO ANY PERSON FOR
BREACH OF WARRANTY.
          (b) The warranties described in Article 9 do not extend to any
Products that have been subject to misuse, neglect or accident; that have been
damaged by causes external to the Products, including but not limited to failure
of or faulty electrical power; that have been used in violation of CSC’s
instructions, inconsistent with the Documentation or outside the scope of the
license granted herein; on which the serial number has been removed or made
illegible; or that have been modified, disassembled, serviced or reassembled by
anyone other than CSC or its authorized agents.
          (c) NK agrees that the warranty, remedies and limitations on liability
provided in this Agreement (subject to the limitations thereon) reflect a
bargained-for compromise between CSC and NK as to the allocation of risk in this
Agreement.
10. NK REPRESENTATION AND WARRANTY
     10.1 General. NK represents and warrants:
          (a) As to Products subject to sublicenses granted by NK, NK shall not
provide any representations and warranties to its sublicenses, which exceed in
scope the representations and warranties provided by CSC to NK herein.
          (b) NK has the legal capacity to execute this Agreement and perform
its obligations hereunder;
          (c) Execution and delivery of this Agreement by NK and performance of
its obligations hereunder shall not violate any applicable Japan laws.
 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 12 -



--------------------------------------------------------------------------------



 



11. LIMITATION OF LIABILITY EXCEPT PRODUCT LIABILITY
     IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY
INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES OR LOST
PROFITS, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE LIABILITY OF
CSC FOR ANY CLAIM CONCERNING PERFORMANCE OR NONPERFORMANCE BY CSC PURSUANT TO,
OR IN ANY WAY RELATED TO, THE SUBJECT MATTER OF THIS AGREEMENT, REGARDLESS OF
THE FORM OF ACTION, WHETHER IN CONTRACT OR IN TORT, EXCEPT PRODUCT LIABILITY
DESCRIBED IN SECTION 12 AND INFRINGEMENT LIABILITY DESCRIBED IN SECTION 16,
SHALL BE LIMITED TO THE AMOUNT PAID TO CSC BY NK FOR THE LICENSED AED 9231s OR
REPLACEMENT ELECTRODES, AS APPLICABLE, IN ACCORDANCE WITH THIS AGREEMENT AND
WITH RESPECT TO WHICH LICENSED AED 9231 OR REPLACEMENT ELECTRODES, AS
APPLICABLE, SUCH CLAIM SPECIFICALLY RELATES. IN NO EVENT SHALL CSC BE LIABLE FOR
DAMAGES CAUSED BY NK’s OR ANY END-USER’S ACT OR OMISSION.
12. PRODUCT LIABILITY
     Notwithstanding anything to the contrary contained herein, CSC agrees to
indemnify and hold NK harmless from and against any and all losses, claims,
damages, costs and expenses, including reasonable attorney’s fees, arising out
of or relating to personal injury, illness and/or death if it is established
that such damage and/or personal injury resulted from any i) defect with respect
to design, manufacture, workmanship or materials of the Product; or ii) failure
of the Product, at the time of shipment to NK, to comply with the Technical
Specifications which is specified in Appendix 3; provided that NK shall:
          (a) give CSC prompt written notice of the claim;
          (b) tender defense of the claim to CSC;
          (c) cooperate with CSC in connection with the defense and any
settlement of the claim; and
          (d) not settle the claim without the prior written consent of CSC,
which consent shall not be unreasonably withheld.
13. REGULATORY REQUIREMENTS, RECALLS
     13.1 The Parties confirm that in relation to the JMHW regulatory approvals
or submission that CSC shall be regarded as the manufacturer of the Products and
NK as the in- country caretaker.
 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 13 -



--------------------------------------------------------------------------------



 



     13.2 The Parties agree to cooperate in order to gain JMHW regulatory
approval for the Products including Cardiac Science’s biphasic AED 9231 product.
For shipments outside of Japan, CSC warrants that the Products conform to the
requirements established in the MDD for CE marking and will affix the CE mark to
all the Products.
     13.3 Each Party shall make its best efforts to comply with all applicable
laws and regulations of the competent jurisdiction in which NK sells its
Products. In particular, each Party shall ensure that the Products as well as
their respective activities in relation thereto conform to all legislation,
rules, regulations and statutory requirements existing from time to time.
     13.4 If either Party becomes aware of an event where there is reasonable
suspicion that the Product contributed to or caused a death or serious injury or
an event where a Product has malfunctioned and, if that malfunction occurred
again, it could cause death or serious injury, then such Party shall use its
best efforts to (a) give the other Party notice thereof orally within 24 hours
from the receipt of such complaint or becoming aware of such event and
(b) confirm such notice by email within 24 hours after giving oral notice. As
used herein, “Serious injury” means: Any injury or illness that i) is life
threatening, or ii) result in permanent impairment of a body function or
permanent damage to a body structure, or iii) necessities medical or surgical
intervention to preclude permanent impairment of a body function or permanent
damage to a body structure. To be reported a direct link with the Product and
its possible short -comings should be clearly established.
     13.5 The Parties shall be responsible for reporting under United States
reporting requirements such as 21 CFR Part 803, the Japanese Ministry of Health
and Welfare and the European Union reporting requirements and under the
reporting requirements of any other country as may be applicable. Before
submitting a report involving a Product either Party shall use its best efforts
to notify the other Party and to obtain any information it may have relating to
any incident involving a Product. Copies of such reports shall be sent to the
other Party without delay. If JMHW or any governmental authorities require to
take any product corrective action (including notification, recall, removal and
correction) involving a Product in Japan, NK shall use its best efforts to
notify CSC by email within 24 hours from the receipt of such information and CSC
shall be responsible to determine the conduction or non-conduction of the
corrective action within a commercially reasonable time and manner after the
receipt of the information from NK. In case that CSC decides to take any
corrective action for any product in overseas which is substantially the same as
the Product specified herein, the Product sold or distributed by NK in Japan
shall also to be taken corrective action.
     If FDA or other regulatory authorities contact either Party to inquire
about or investigate the Products sold under this Agreement, the contacted
Party, unless required to maintain confidentiality by such authorities, shall
inform the other Party immediately thereof. The Parties shall co-operate closely
to clear any regulatory issues or potential regulatory issues promptly.
 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 14 -



--------------------------------------------------------------------------------



 



     Notice required by this section 13.4 and 13.5 shall be responsible for each
party’s Quality Assurance Department.
     The information required from NK in case of reporting incidents are
including the following:

  i)   identification of the device including brand name,     ii)   description
of the incidents,     iii)   how the Product was involved and/or contributed to
the incident,     iv)   identity of the person(s) who were affected by the
incidents,     v)   identity of the medical personnel who were involved in the
incident,     vi)   whether a death or serious injury occurred,     vii)  
identity by name, address, telephone number, email and title of the person
submitting the information to the other Party,     viii)   whether the incidents
have already been reported to the FDA or other authorities by the person making
the report

     13.6 In the event CSC decides to take any product corrective action in
Japan (including notification, recall, removal and correction) with respect to
the Product sold or distributed by NK, regardless of whether such action is
initiated to comply with applicable laws or regulations or for other reasons,
the Parties agrees that: a) NK shall be the point of contact for purchasers of
its Products (whether directly of through its distributors); b) after discussion
between the parties, CSC will “define the action to be taken” and c) during the
course of recall of the Product, CSC shall work with NK to provide replacement
Product if required by end user customers to minimize any downtime of
replacement Product. In such cases, CSC shall provide NK with efficient quantity
of replacement Product as soon as possible for NK’s immediate action to end user
customers, and CSC shall reimburse NK for direct costs of the type set forth
below which are in incurred by NK to implement such actions,
As used herein, “define action to be taken” means;

  i)   In the event of any recall of any Product, CSC shall work with NK to
provide investigation of scope and root cause of the Product failure, and
provide a corrective action plan for any found cause of the Product failure.    
ii)   Defining the effectiveness check procedure (to establish the corrective
action has been completed).

 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 15 -



--------------------------------------------------------------------------------



 



  iii)   CSC shall make every effort to pursue any necessary actions against the
Vendor or Supplier responsible for the Product.     iv)   If NK submits a
corrective action request that accompanies a end user customer returned Product
that requires immediate response, then Seller shall respond with scope of
problem evidence of registration and initial plan for root cause analysis within
72 hours of the request.

The type of costs reimbursable under this Section  13.6 are: mailing, telephone,
telefax and printing charges for shipment of the Product to NK back to CSC; and
direct labor costs to receive and handle returned Product and to replace the
Product to end user customers. In case that it is necessary for NK to confirm
that Product is manufactured under appropriate manufacturing and quality
control, NK has a right to audit such system.
14. INTELLECTUAL PROPERTY RIGHTS
     14.1 Ownership. Except as expressly provided herein, neither Party grants
to the other Party any license or intellectual property right, whether by
implication, estoppel or otherwise in and to its Products, patents, trademarks,
documentation and confidential information. Except in the case of NK’s need to
provide authorized service to said Products, NK shall not: (a) reverse engineer,
decompile, disassemble or otherwise tamper with the Products; (b) install,
integrate, adapt or use the Products except as described in CSC’s documentation;
and (c) permit any third party including any of NK’s distributors or end user
customers to do any of the foregoing.
     14.2 CSC Trademarks. Subject to NK’s compliance with the terms of this
Agreement, CSC grants to NK the non-transferable and non-assignable right to use
the trademarks, service marks, trade names, logos or other words or symbols of
CSC identifying the Products (the Trademarks”) on NK’s advertising and
promotional materials, stationery, signs, labels and packaging in order to
convey that NK is manufacturing Products, equipment or devices which incorporate
the Products. The Trademarks are and shall remain the exclusive property of CSC,
whether or not such ownership is specifically recognized or protected under the
laws of the Territory. NK shall acquire no rights to the Trademarks other than
those set forth in this Article, and NK hereby assigns and transfers to CSC all
rights other than those granted pursuant to this Section that it may acquire in
and to the Trademarks, whether by operation of law or otherwise. NK shall comply
with CSC’s guidelines for the use of the Trademarks, and shall allow CSC an
opportunity to inspect the Products to confirm NK’s compliance herewith.
     14.3 NK Trademarks. CSC shall not use or refer to NK’s name or trademarks
in any other form or manner or for any other purpose than what is expressly
allowed in this Agreement. All artwork, packages and labels (if any) prepared by
CSC in connection with the NK name shall be sent to NK for approval.
 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 16 -



--------------------------------------------------------------------------------



 



     14.4 Infringement. CSC warrants that it is the sole and exclusive owner of,
or has valid licenses, with the right to sublicense, the Products, in each case
free and clear of any and all liens, claims or encumbrances. CSC represents that
(i) it has not been determined to be infringing any patents or other rights with
respect to the Products and (ii) no person has asserted that CSC’s manufacture
or sale of the Products anywhere in the world infringes any patent or other
proprietary right of such person.
     14.5 Notification. NK shall promptly notify CSC of (a) any claims,
allegations or notification that NK’s sale, offer to sell, license, lease,
importation, export, transfer or distribution of any Product may or will
infringe the Intellectual Property Rights of a third party; and (b) any
determination, discovery, or notification that any person or entity is
infringing or may be infringing the Intellectual Property Rights of CSC.
     14.6 Alteration and Use. NK may not remove or alter any proprietary designs
notices or Marks contained in or on the Products, Documentation or related
materials. NK may not make any reference or claim about CSC or the Products or
use any of CSC marks, which have not been approved or provided by CSC.
15. CONFIDENTIALITY
     15.1 This Agreement and all documents, drawings, manuals and other
materials related thereto and transmitted between the Parties, provided that
only if it is designated as “Confidential” in writing when communicated, or
within thirty (30) days of disclose, if disclosed orally, shall be treated as
confidential by the Parties and their employees and such information shall not
be disclosed to any third party. Without the other Party’s prior written
consent, this Agreement and any other materials treated as confidential
hereunder may be disclosed by either parties in compliance with governmental
regulations and other corporate reporting requirements; provided that such Party
has notified the other Party and cooperated in good faith to take such steps as
may be reasonably available to protect the confidentiality of the information
contained therein to the extent requested by the other Party and as may be
allowable by the applicable law. Confidential Information does not include
information that: a)at the time of disclosure is already known to the public,
b)becomes generally available to the public after disclosure through no fault on
the party, c)Recipient can demonstrate it had rightfully, prior to disclosure to
Recipient by the other party, d)Recipient rightfully obtains from a third party
having the right to disclose it, or e) is independently developed by recipient
without the use of Confidential Information; Each Party shall arrange proper
filing for specifications and drawings given by the other Party. Each Party
shall nominate a person who shall be in charge of the filing and shall inform
this person of the confidentiality requirements of this Agreement. The parties
agree to hold all Confidential Information confidential for a period of two
(2) years after the expiration and/or termination of the Agreement.
 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 17 -



--------------------------------------------------------------------------------



 



16. CSC INDEMNIFICATION
     16.1 Indemnity. Notwithstanding anything to the contrary contained herein
and subject to NK satisfying the conditions of Section 14, CSC shall indemnify
and hold NK, its affiliates and their respective directors, officers, employees
and representatives harmless from and against any suits, actions, losses,
damages and other expenses solely arising out of or in connection with any claim
that any authorized use of a Product infringes or violates any Intellectual
Property Right or copyright of a third party.
     16.2 Remedies. If NK’s or any End-User’s use of the Products is prevented
by an injunction or court order because of any claim of infringement, CSC will,
at its expense, and in its sole discretion, use reasonable commercial efforts
to: (a) replace or modify the Product, in such a manner so as to maintain its
functionality and compatibility, but nonetheless make the Products, as
applicable, no longer subject to a claim of infringement; or (b) procure for
NK’s or any End-User’s benefit the right to use and resell the Products, as
applicable, as provided in this Agreement. If (a) and (b) above are not
commercially viable, CSC shall refund to NK all amounts paid therefore by NK and
shall terminate the rights granted herein.
     16.3 Exclusion. CSC will have no liability for any claim of indemnity if
such claim is based upon: (a) Products that have been modified, disassembled,
reassembled, serviced, altered or changed without the express written
authorization of CSC; or (b) the combination, operation, or use of the Products
with software and/or hardware not supplied by CSC, if such liability would have
been avoided in the absence of such combination, operation or use.
     16.4 Entire Liability. This Article 16 states CSC’s entire liability for
infringement of any patent or other intellectual rights with respect to the
Products
     16.5 Conditions. NK shall promptly notify CSC of (i) any matter for which
NK may claim indemnification, (ii) any claim against NK that any Products
misappropriate any trade secret or infringe any patent, copyright or other
Intellectual Property Right of a third party and (iii) any suit, action or
proceeding brought against NK on the basis of any such claims. CSC shall, in its
sole discretion, defend or settle any such claim, suit, action or proceeding in
any manner and on any terms it shall deem appropriate, and the costs thereof
(including any final award of damages) shall be borne entirely by CSC. If CSC
elects to defend any such suit, action or proceeding, NK shall provide CSC, at
CSC’s expense, with all the needed information, assistance and authority
necessary to enable CSC to defend such claim. NK shall not without CSC’s prior
written approval itself defend or settle any such suit, action or proceeding.
17. NK INDEMNITY
     17.1 General. Notwithstanding anything to the contrary contained herein, NK
shall indemnify and hold harmless CSC, its affiliates and their respective
directors, officers,
 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 18 -



--------------------------------------------------------------------------------



 



employees and representatives harmless from any claims, demands, actions, suits,
proceedings, judgments, damages, expenses and costs (including reasonable
attorneys fees) related to:
          (a) Any of its activities under this Agreement, including any third
party assertion that the Products or any component thereof, to the extent they
have been modified, disassembled, reassembled, serviced, altered or changed by
NK, infringe or misappropriate any patents or copyrights of such third parties;
          (b) Death, injury or damage (including death) to any person or
property caused by the Products that have been subject to modification,
alteration or change that NK instructed and/or required to CSC.
     17.2 Conditions. CSC shall promptly notify NK of (i) any claim against CSC
that Products, which have been modified, disassembled, reassembled, serviced,
altered or changed by NK or CSC in accordance to NK’s instruction or
requirement, misappropriate any trade secret or infringe any patent, copyright
or other intellectual property right of a third party and (ii) any suit, action
or proceeding brought against CSC on the basis of any such claims. NK shall, in
its sole discretion, defend or settle any such claim, suit, action or proceeding
in any manner and on any terms it shall deem appropriate, and the costs thereof
(including any final award of damages) shall be borne entirely by NK. If NK
elects to defend any such suit, action or proceeding, CSC shall provide NK, at
NK’s expense, with all the needed information, assistance and authority
necessary to enable NK to defend such claim. CSC shall not without NK’s prior
written approval itself defend or settle any such suit, action or proceeding.
18. INSURANCE
     Throughout the term of this Agreement, and for a period of at least three
(3) years thereafter, CSC and NK shall each carry a reasonable amount of
commercial general liability insurance. Insurance is to be maintained by parties
pursuant to the provisions of this Article and shall provide for written notice
to the other party thirty (30) days in advance of any termination or
cancellation of such insurance. Upon the request of either party from time to
time during the term hereof, each party shall provide the other with a
certificate evidencing such insurance coverage.
19. GENERAL
     19.1 Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement are to be
in writing and are deemed to be duly given (a) upon being delivered either
personally or by overnight courier with delivery charges prepaid, (b) upon the
fifth (5th) day from the date such notice was mailed by certified or registered
mail, postage prepaid, receipt requested, or (c) upon being sent by telecopy, to
the people and addresses set forth below or to such other person or address as
either party may specify by notice
 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 19 -



--------------------------------------------------------------------------------



 



in writing to the other party. All notices, requests, demands, waivers and
communications are received on the date of delivery.
          If to CSC:
Cardiac Science Corporation.
3303 Monte Villa Parkway
Bothell, Washington 98021
Attention: John Hinson, President and Chief Executive Officer
Facsimile: (425) 402-2020
With a copy to:
Perkins Coie LLP
1201 Third Avenue, Suite 4800
Seattle, Washington 98101
Attention: Richard Rohde
Facsimile: (206) 359-7120
          If to NK:
Nihon Kohden Corporation
31-4 Nishiochiai 1 Chome
Shinjuku-ku, Tokyo 161-8560 JAPAN
Attention:
Facsimile:
     19.2 Force Majeure. If the performance of any obligation under this
Agreement is prevented, restricted or interfered with by reason of war, civil
commotion, embargo, strike or any other act which is beyond the reasonable
control of the party affected, then the party so affected shall, upon giving
written notice to the other party, be excused from such performance to the
extent that such prevention, restriction or interference; provided that the
party so affected shall use commercially reasonably efforts to avoid and remove
such causes of non-performance, and shall continue performance hereunder with
reasonable dispatch whenever such causes are removed.
     19.3 Successors and Assigns. This Agreement inures to the benefit of and is
binding upon the parties hereto and their successors and permitted assigns.
Nothing in this Agreement, expressed or implied, confers on any person other
than the parties hereto (or their successors and permitted assigns), any rights,
remedies, obligations or liabilities.
 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 20 -



--------------------------------------------------------------------------------



 



     19.4 Entire Agreement. This Agreement (including the Exhibits) is the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all other prior and contemporaneous agreements and
understandings, oral and written.
     19.5 Assignment. Neither party may assign this Agreement without the prior
written approval of the other party.
     19.6 Relations. This Agreement creates no partnership, joint venture,
franchise or agency between the parties. Except as expressly set forth in this
Agreement, neither party has the right to assume or create, either directly or
indirectly, any liability or any obligation of any kind, expressed or implied,
in the name of or on behalf of the other party, and neither party shall
represent that it has such authority.
     19.7 Waiver. This Agreement may only be waived or amended, if such waiver
or amendment is in writing, specifically references this Agreement and is
executed by the party to be bound. The waiver by either party of a breach of any
provision of this Agreement does not operate as a waiver of any other breach. A
party’s failure or delay to exercise any right hereunder does not operate as a
waiver.
     19.8 Unenforceability. The illegality, invalidity or unenforceability of
any part of this Agreement does not affect the legality, validity or
enforceability of the remainder of this Agreement. If any part of this Agreement
is found to be illegal, invalid or unenforceable, this Agreement will be given
such meaning as would make this Agreement legal, valid, and enforceable in order
to give effect to the intent of the parties.
     19.9 Governing Law. This Agreement is governed and construed according to
the laws of Washington, U.S.A. The court of competent jurisdiction shall be
exclusively the district court of Washington located in King County, Washington,
U.S.A. if an action is brought by NK, or shall be exclusively Tokyo district
court, Japan if an action is brought by CSC.
     19.10 Dispute Resolution. Prior to taking any legal action, the parties
shall attempt to resolve any claim or controversy arising out of this Agreement
by way of amicable negotiations within a reasonable period not to exceed thirty
(30) days after the date of a notice from either party to the other describing
such claim or controversy.
     19.11 Irreparable Harm. CSC and NK acknowledges that, in view of the
uniqueness of the transactions contemplated by this Agreement, a material breach
or material failure to comply with its confidentiality obligations or license
restrictions would cause irreparable harm to other party’s business and that the
other party would not have an adequate remedy at law for money damages.
Therefore, CSC and NK agrees that NK and CSC is entitled to specific performance
and/or injunctive relief without the posting of bond or other security in
addition to any other remedy to which it may be entitled hereunder or at law or
in equity, in any court of competent jurisdiction against any such breach or
noncompliance. All remedies provided for herein are
 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 21 -



--------------------------------------------------------------------------------



 



cumulative and the exercise of any particular remedy by NK and CSC and does not
limit or preclude the exercise of any other remedy available to it.
     19.12 Survival. Articles and Sections 1, 2.2, 3.2, 3.3, 4.3, 5.5, 5.7, 5.9,
7.5, 9, 10.1, 11, 12, 13, 14, 15, 16 and 17 survive any expiration or
termination of this Agreement.
     19.13 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall be deemed to
be one and the same instrument.
     19.14 Relation to the Prior Agreement. This Agreement applies to purchase
and sale of Products during the term of this Agreement set forth in Section 3 of
this Agreement. The purchase and sale of Products during the term of the Prior
Agreement as set forth in Section 3 thereof shall be governed by the terms of
the Prior Agreement.
* * *
     IN WITNESS WHEREOF, the Parties have caused this OEM Supply and Purchase
Agreement to be executed by their duly authorized representatives.

     
Nihon Kohden Corporation
  Cardiac Science Corporation
 
   
 
   
Name:
  Name: Allan Criss
 
   
Title:
  Title: Senior Vice President of Sales and Marketing

APPENDICES:
1. The Products
 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 22 -



--------------------------------------------------------------------------------



 



2. Prices
3. Technical Specifications
4. Definitions
5. Notification of Quality Control and Assurance from CSC
 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 23 -



--------------------------------------------------------------------------------



 



APPENDIX 1
The Products
          The Products consist of the following:
          A.I. The AED 9231 is a portable automated external defibrillator that
analyzes a persons’ electrocardiogram and advises an operator to deliver an
electric shock(s) using monophasic or biphasic defibrillation technology to a
patient in order to restore normal heart rhythm; and includes Cardiac Science’s
patented RescueReady technology such as one button operation, pre-connected
disposable electrode pads and status indicator. The AED 9231s ordered by NK
under this Agreement will have NK specified coloring and labeling as agreed upon
by the Parties
          A.2. The “Electrodes” or “Replacement Electrodes” are single patient
use defibrillation electrodes for use with the AED 9231s. Electrodes ordered by
NK under this Agreement will be labeled under the NK tradename and packaged in
such as way to accommodate the RescueReady capabilities of the AED 9231.
          Technical specifications of the Products are attached hereto as
Appendix 3.
          Products include only versions that have been commercially released by
CSC, and NK shall not sell or distribute any pre-released versions provided by
CSC for test, evaluation, demonstration, promotional or other purposes.
          If CSC commercially releases a successor to the AED 9231 during the
Term (“Successor Product”), then CSC shall make the Successor Product available
for purchase by NK under this Agreement; provided that the Parties agree upon
pricing and minimum quantity commitments by NK for the Successor Product. In
such event, the Parties shall amend this Appendix 1 and Appendix 2 to include
the Successor Product. For purposes of foregoing, the Successor Product is
limited to the next released portable automated external defibrillator that has
a feature set equivalent to or higher than the feature set in the version of the
AED 9231 offered by CSC on the Effective Date and that is intended to replace
the AED 9231 in the applicable market.
          Additional models and other devices, systems, components and/or parts
may be added as “Products” under this Agreement by mutual written agreement of
the Parties.
 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 24 -



--------------------------------------------------------------------------------



 



APPENDIX 2
The prices for the Products during the Term from the Effective Date to [*] are
as follows (the Target Number of Units is based upon the prices):
Prices for AED 9231 (without electrode pads)

          Month   Target Number of Units   Price per Unit
[*]
  [*]   [*]
[*]
  [*]   [*]
[*]
  [*]   [*]
Total
  [*]    

          Quarter   Target Number of Units   Price per Unit
[*]
  [*]   [*]
[*]
  [*]   [*]
[*]
  [*]   [*]
[*]
  [*]   [*]
Total
  [*]    

A potential additional purchase of up to [*]additional units above the [*]
forecasted or targeted above, at the price points listed below. The [*] will be
a one time only purchase in the [*] time frame. The price for the additional
number of units is contingent on CSC receiving a purchase order for the [*]
units for [*] and the [*] units forecasted for [*], prior to receiving an order
for the additional [*] units.

          Number of Units   Price per Unit    
1 to 1,000
  [*]    
1,001 to 2,000
  [*]    
2,001 and up
  [*]    

 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 25 -



--------------------------------------------------------------------------------



 



Prices

          Product       Price, $USD
NK branded AED 9231 Electrodes
  any quantity   [*]
 
       
Datacard Adapter
  any quantity   [*]
 
       
USB to RS-232 Plug in Adapter All prices are in US Dollars (USD)
  any quantity   [*]

 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 26 -



--------------------------------------------------------------------------------



 



APPENDIX 3
Technical Specifications
[*]
 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 27 -



--------------------------------------------------------------------------------



 



APPENDIX 4
Definitions

  1.   The following is a listing for convenient reference of terms as defined
in this Agreement:     2.   Affiliate means with respect to any specified party,
any other legal entity that directly or indirectly controls, is controlled by or
is under common control with, such specified party.     3.   CSC means Cardiac
Science Corporation.     4.   NK means the Nihon Kohden Corporation.     5.  
Effective Date means January 1, 2008.     6.   Replacement Electrode and
Electrode mean the electrodes specified in Appendix 1.     7.   MDD means the
counsel directive 93/42 EEC concerning medical devices promulgated by the
Council of the European Communities as amended.     8.   Module means the module
specified in Appendix 1.     9.   Party or Parties means NK and CSC individually
and collectively as applicable.     10.   Products means the products specified
in Appendix 1.     11.   U.S. GMP means the requirements of U.S. GMP 21 CFR 820.

 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 28 -



--------------------------------------------------------------------------------



 



Appendix 5
Notification of Quality Control and Assurance from CSC

1.   CSC shall inform the following of NK in writing.       CSC shall inform NK
of attentions which NK shall inform to purchaser or installer of products, if
there are some possibilities that product is installed in non-medical
institution and operated by personnel who are not qualified as a doctor or not
trained.       CSC shall inform NK of the contents of the obligation of
purchaser or installer concerning control or maintenance of products. CSC shall
inform NK of the contents of the obligation of NK concerning control or
maintenance of installed products.   2.   In the following cases, CSC shall
inform NK in writing immediately (within at least 1 week).       After the
products are supplied to the customer, if there are any mistakes or omissions
which shall be corrected, or if there are any other additional items concerning
safety which are not described on the operator’s manual, CSC shall inform NK of
them in writing.   3.   In the following cases, CSC shall inform NK by fax
quickly.       CSC shall inform NK by fax, if any adverse events concerning AED
9231 are reported in a medical congress, in Enforcement Report or MDR by FDA.
The information of any adverse events includes the product of other company. CSC
shall not be obligated to notify NK of routine submission of MDRs to the FDA or
routine product complaints.       CSC shall inform NK by fax if the failure or
the claim concerning safety of products of CSC has occurred, regardless of
whether CSC has the responsibility or not, or whether the product is failure or
not.       CSC shall inform NK by fax if software is changed.       Where
automatic charge and/or internal discharge algorithm or arrhythmia detection
algorithm is changed, or change that affects input and output or the result of
arrhythmia detection program is implemented, CSC shall inform NK of the
differences between changed products and previous products, the purpose or
reason of the change, and identify the scope of the change (whether it is
applied to products which has already supplied to the customer, or it limits
products which will be shipped in the future) and explain the reason to NK.   4.
  When the circuit or material or structure of the products is improved or
changed, CSC shall inform NK of the outline and serial number, regardless of the
details of notification to JMHW. In the following cases, CSC shall inform NK of
them in written quickly.

 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 29 -



--------------------------------------------------------------------------------



 



1)   When parts, related to electrical isolation of applied part from live
parts, and creepage distance, air clearance and construction related to
dielectric stress are changed, or these parts manufacturers are changed.   2)  
When exterior material of the products is changed.   3)   When dimension and
weight are changed more than +/- 5% greater.   4)   When specification affects
the products’ performance, quality and function.   5)   When block diagram is
changed.   6)   When testing procedure is changed.

 
[*]  Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.

- 30 -